DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 11 cites “the tip of the or each piezoelectric sensor” whereas the claim should read “the tip of each of the one or more piezoelectric sensors”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belfiori (WO 2015/033327) (previously cited).
Regarding claim 43 Belfiori discloses:
A method for detecting specific finger movements based on wrist-tendon forces (at least pages 7-8 and 32 discloses wherein the system includes a wearable controller “worn around the users’ wrist in order to sense muscle and tendon forces about the wrist associated with specific finger and hand gestures), the method comprising the steps of: sensing one or more electric signals produced by one or more piezoelectric sensors upon pressure of wrist tendons on the sensors (page 32 and figure 7 disclose the use of piezoelectric sensors 701, 702 at the users’ wrist for “detecting skin deformation caused by tendons movement”); extracting a set of characteristic features from the one or more electric signals produced by the one or more piezoelectric sensors (page 33 discloses wherein "The feature extractor analyzes the signals in order to obtain a set of features that robustly describe the signals"); feeding the characteristic features to a trained classifier (page 23 discloses wherein the measured and extracted signal data is transferred to a trained classifier); and identifying one or more specific finger gestures associated with specific classes of the trained classifier (pages 22-23 discloses wherein the trained classifier identifies or recognizes gestures through the classification system by grouping the associated measurement data).
Regarding claim 59, Belfiori discloses the method of claim 43, Belfiori further discloses:
A computer program product comprising software code adapted to perform the method (see pages 3 and 22 which disclose wherein the system is run or performed on software).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 21, 28, 35, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Belfiori in view of Camacho Perez et al. (U.S. Pub. No. 2016/0246368).
Regarding claim 1, Belfiori discloses:
A wrist-worn sensor for measuring wrist tendon forces corresponding to specific finger motions (page 8 discloses wherein the system includes a wearable controller “worn around the users’ wrist in order to sense muscle activity associated with specific finger and hand gestures”) comprising: one or more piezoelectric sensors, wherein the one or more piezoelectric sensors emit electric currents generated upon pressure from wrist tendons on the one or more page 32 and figure 7 disclose the use of piezoelectric sensors 701, 702 at the users’ wrist for “detecting skin deformation caused by tendons movement”); a support member (module 703, 704) for supporting the one or more piezoelectric sensors (piezoelectric sensors 701, 702) within the support member (See figure 7 and page 32), wherein the support member comprises one or more mountings for fitting and supporting the one or more piezoelectric sensors (page 17 describes wherein the device or module has a domed block in which at least part of the sensors are inside so as to give stability to the sensor placement and wherein the sensor placement and support at least partly inside the band or module would require the sensor mounted inside or to the module), the one or more mountings arranged to support the one or more piezoelectric sensors at an oblique angle relative to a surface of the support member such that, in use, the tip of the or each piezoelectric sensor is adjacent a wearer's wrist (figure 7 and page 32 disclose wherein the sensors are inclined with respect to the module 703, 704 at oblique angles relative to the module 703, 704 and such that the tip of the sensor is adjacent a wearer’s wrist); and a processing module configured for converting the electric currents generated upon pressure from wrist tendons into signals and for processing the signals for identification of one or more specific finger motions (page 2 discloses "A module automatically measures finger gestures generated signals using one or more of said sensors. A module automatically determines the position and the movement at the wrist level that correspond to one or more specific user finger gestures."; these functions may be performed by a single combined unit that also includes means to convert the electric currents from the sensors into a digital signal, as per page 21: "The Wearable Controller For Wrist is equipped with a calculation unit, embodied for example by a micro-controller able to perform the signals acquisition, signal processing and sending the control with an appropriate internal or external module ... The calculation unit provides an ADC depending on the sensors output.").
Yet Belfiori does not disclose:
wherein the mountings for fitting and supporting the sensors are slots.
However, in the same field of wrist worn sensing devices, Camacho Perez discloses:
wherein the mountings for fitting and supporting the sensors are slots (paragraph 0061, Figures 11 and 12 disclose wherein the slot or recess 1030 within the surface 1012 of the holder 1000 (support member) is such that the slit would be positioned at the user’s wrist (paragraphs 0025-0026) and such that the top or tip of the piezoelectric sensor 128 is positioned within the recess 1030).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the mountings for fitting and supporting the sensors are slots, as taught by Camacho Perez, in order to allow the sensor to securely fixed and positioned within the device so as to allow for proper contact with the user’s wrist or skin.
Regarding claim 16, Belfiori in view of Camacho Perez discloses the device of claim 1, Belfiori further discloses:
	Wherein the angle is between 5 degrees and 45 degrees (Figure 7 shows wherein the sensors 701, 702 are inclined at an angle between 5 and 45 degrees with respect to the module 703, 704). 
Regarding claim 21, Belfiori in view of Camacho Perez discloses the device of claim 1, yet Belfiori does not disclose:

However, in the same field of wrist worn sensing devices, Camacho Perez discloses:
wherein the slots terminate in a series of slits on a surface of the support member, the slits being proximate a wearer's wrist in use such that the tips of the sensors are positioned within said slits (paragraph 0061, Figures 11 and 12 disclose wherein the slit or recess 1030 within the surface 1012 of the holder 1000 (support member) is such that the slit would be positioned at the user’s wrist (paragraphs 0025-0026) and such that the top or tip of the piezoelectric sensor 128 is positioned within the recess 1030).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the slots terminate in a series of slits on a surface of the support member, the slits being proximate a wearer's wrist in use such that the tips of the sensors are positioned within said slits, as taught by Camacho Perez, in order to allow the sensor to securely fixed and positioned within the device so as to allow for proper contact with the user’s wrist or skin. 
Regarding claim 28, Belfiori discloses the device of claim 1, yet Belfiori does not disclose:
wherein each slot comprises a recess for supporting a piezoelectric sensor.
However, in the same field of wrist worn sensing devices, Camacho Perez discloses:
wherein each slot comprises a recess for supporting a piezoelectric sensor (paragraph 0061, Figures 11 and 12 disclose a slot or recess 1030 within the surface 1012 of the holder 1000 (support member) for supporting the piezoelectric sensor 128).

Regarding claim 35, Belfiori in view of Camacho Perez discloses the device of claim 1, Belfiori further discloses:
	an apparatus and a controller module (see at least pages 1-3 and figures 1-2 disclosing a wearable controller device for the wrist).
Regarding claim 42, Belfiori in view of Camacho Perez discloses the device of claim 1, Belfiori further discloses:
A computer interface comprising a controller module configured to cause one or more computing devices to automatically execute one or more specific commands upon identification of one or more of the specific finger motions (see at least pages 1, 4-5 which disclose a wearable controller device for the wrist in which the device executes commands based on the recognized finger motions).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Belfiori in view of Camacho Perez, as applied to claim 1, and further in view of Hood et al. (U.S. Pub. No. 2011/0053173) (previously cited).
Regarding claim 2, Belfiori in view of Camacho Perez discloses the device of claim 1, yet Belfiori does not disclose:
wherein the one or more piezoelectric sensors are cantilever piezoelectric sensors.
However, in the same field of wrist worn sensor devices, Hood discloses:
paragraph 0095 discloses wherein the piezoelectric sensor can be a cantilever sensor).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the one or more piezoelectric sensors are cantilever piezoelectric sensors, as taught by Hood, as a simple substitution for the undisclosed piezoelectric sensor of Belfiori to achieve the predictable result of measuring changes in pressure signals from the wrist during movement of the fingers. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Belfiori in view of Camacho Perez, as applied to claim 1, and further in view of Zhang (CN 102579013).
Regarding claim 4, Belfiori in view of Camacho Perez discloses the device of claim 1, Belfiori further discloses:
wherein the wrist-worn sensor comprises a plurality of piezoelectric sensors arranged in a linear array (See figure 7); 
Yet Belfiori does not disclose:
wherein the piezoelectric sensors are spaced apart at their tips by less than 8 mm.
However, in the same filed of devices for measuring force or pressure data at a user’s wrist, Zhang discloses:
wherein the piezoelectric sensors are spaced apart at their tips by less than 8 mm (paragraph 0004 discloses wherein the sensors are piezoelectric sensors and paragraphs 0036-0038 disclose wherein the spacing between sensors is 2.8 mm).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the piezoelectric sensors are spaced apart at their tips by less than 8 mm, as taught by Zhang, in . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Belfiori in view of Camacho Perez, as applied to claim 1, and further in view of Voith (U.S. Pat. No. 5649535) (previously cited).
Regarding claim 9, Belfiori in view of Camacho Perez discloses the device of claim 1, yet Belfiori does not disclose:
wherein the piezoelectric sensors are arranged to overlap partially such that their sensor areas overlap.
However, in the same field of wrist worn sensor devices, Voith discloses:
wherein the piezoelectric sensors are arranged to overlap partially such that their sensor areas overlap (Column 4, lines 38-44 discloses wherein piezoelectric sensors overlap).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the piezoelectric sensors are arranged to overlap partially such that their sensor areas overlap, as taught by Voith, so as to improve the accuracy of measurement by allowing for an overlap of noise signal so that the noise signals can be correlated and adjusted for (Column 4, lines 45-65). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Belfiori in view of Camacho Perez, as applied to claim 1, and further in view of Kawamura et al. (U.S. Pub. No. 2017/0262066).
Regarding claim 12, Belfiori in view of Camacho Perez discloses the device of claim 1, yet Belfiori does not disclose:

However, in the same field of wrist worn sensing devices, Kawamura discloses:
wherein the support member is formed from an elastomeric material, wherein the elastomeric material filters out low amplitude high frequency signals (paragraph 0060 discloses wherein the band 11 and case 15 portions (support member) are made of silicone rubber and wherein the elastomeric material silicone rubber would inherently filter out low amplitude high frequency signals). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the support member is formed from an elastomeric material, wherein the elastomeric material filters out low amplitude high frequency signals, as taught by Belfiori, as a simple substitution for the silicon support member of Kawamura, in order to achieve the predictable result of supporting and protecting the sensor devices.  
Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Belfiori in view of Camacho Perez, as applied to claim 1, and further in view of De Kok et al. (U.S. Pub. No. 2015/0265214).
Regarding claim 22, Belfiori in view of Camacho Perez discloses the device of claim 1, yet Belfiori does not disclose:
wherein the one or more slots extend through the support member.
However, in the same field of wrist worn sensing devices, De Kok does not disclose:
Figures 15A and 15B show wherein the cavity 134 for the sensor unit 28 extends through the flexible cavity structure 130 (support member)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Belfiori to incorporate wherein the one or more slots extend through the support member, as taught by De Kok, in order to enable expansion volume upon compression of the structure or support member (paragraph 0090).
Regarding claim 29, Belfiori in view of Camacho Perez discloses the device of claim 1, yet Belfiori does not disclose:
wherein the support member is formed from an upper portion and a lower portion, wherein the one or more slots are formed when the upper portion is engaged with the lower portion.
 However, in the same field of wrist worn sensing devices, De Kok does not disclose:
wherein the support member is formed from an upper portion and a lower portion, wherein the one or more slots are formed when the upper portion is engaged with the lower portion (Figures 15A and 15B show wherein the flexible foam structure is formed or composed of the flexible cavity structure 130 (upper portion) and the band 92 (lower portion) such that the cavity 134 (slot) is formed when the two portions are engaged).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Belfiori to incorporate wherein the support member is formed from an upper portion and a lower portion, wherein the one or more slots are formed when the upper portion is engaged with the lower portion, as taught by De Kok, in order .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Belfiori in view of Camacho Perez, as applied to claim 1, and further in view of Kim et al. (U.S. Pub. No. 2015/0182160).
Regarding claim 32, Belfiori in view of Camacho Perez discloses the device of claim 1, and further discloses:
wherein the one or more piezoelectric sensors are arranged such that, in use, the one or more piezoelectric sensors substantially capture tension applied to any or all of a user's wrist tendons (see at least page 7, 8, and 15 which disclose wherein the sensors capture force or pressure applied to the user’s wrist tendons).
	Yet Belfiori does not explicitly disclose:
wherein the one or more piezoelectric sensors are arranged such that, in use, the one or more piezoelectric sensors are proximate to one or more of a user's Flexor Carpi Ulnaris Tendon, Flexor Digitorum Profundus Tendon and Flexor Digitorum Superficialis Tendon.
However, in the same field of wrist worn sensing devices, Kim discloses:
wherein the sensors are arranged such that, in use, the sensors are proximate to one or more of a user's Flexor Carpi Ulnaris Tendon, Flexor Digitorum Profundus Tendon and Flexor Digitorum Superficialis Tendon (paragraphs 0072-0073 disclose wherein the pressure sensors may detect changes of the flexor digitorum superficialis and flexor digitorum profundus).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Belfiori to incorporate wherein the sensors are arranged such that, in use, the sensors are proximate to one or more of a user's Flexor Carpi 
Allowable Subject Matter
Claims 23, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In regards to claim 23, the closest prior art of Belfiori does not disclose “wherein the support member comprises one or more cutouts extending into the one or more slots, at a location proximate an end of the one or more slots”, in combination with the other claimed elements. 
In regards to claims 30 and 31, the closest prior art of Belfiori does not disclose “wherein the upper and lower portions comprise a plurality of angled steps arranged to form the one or more slots when the upper and lower portions are in register with each other”, in combination with the other claimed elements.
Response to Amendment
Applicant amended claims 1, 4, 12, 16, 21, 22, 23, 28, 29, and 32 in the response filed 01/14/2021. 
Response to Arguments
The Applicant' s arguments with respect to claims 1-2,4,9,12,16,21-22,28-29,32,35,42-43 and 59 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791